DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 11/25/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are currently pending and examined below. Claims 1-20 were previously cancelled.  

Drawings

2.	The drawings filed on 11/25/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 11/25/2019 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.

Priority

4.	The Applicants priority to U.S. Patent Application # 15849496 (now U.S. Patent # 10542114), filed on December 20, 2017, which is a continuation of U.S. Patent 

Double Patenting

5.	Upon the Examiner’s request, the Applicant’s Representative Attorney David W. Victor filed a terminal disclaimer with the Parent U.S. Patents # 10542114 and 10547708. This terminal disclaimer has since been approved. Thus, no double patenting issues are outstanding in this Application. 

Allowable Subject Matter

6.	Claims 21-40 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance: 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided an improved method for adding conversation context from detected audio to contact records.



Most pertinent prior art:

Schultz (U.S. Patent Application Publication # 2013/0046831 A1) in para 15 and figure 1, teaches a system capable of providing context-based view content management. The system employs a content view platform that provides context-based view content management to one or more user devices over one or more networks. Context-based view content management may be managed services supplied by a service provider as a hosted or subscription-based service made available to users of the mobile devices through a service provider network. Thus, the content view platform may be a part of or connected to the service provider network. The content view platform may also be included within or connected to a computing device, the mobile devices etc. 

Rosen (U.S. Patent Application Publication # 2015/0269236 A1) in para 12 and figure 2, teaches a method for scheduling the association of metadata with content comprising using at least one hardware processor of a device to obtain event information from a virtual calendar, wherein the event information comprises at least one event detail and one or more parameters defining a time period; generate first metadata based on the at least one event detail; store the first metadata, in association with the time period, in a memory and subsequently, during the time period, retrieve the first metadata from the memory, and associate the first metadata with one or more content items generated on the device. The one or more content items may comprise a plurality of content items, and the first metadata may be associated with each of the 

Vadlamani (U.S. Patent Application Publication # 2011/0196737 A1) in para 70 along with figure 4, teaches that more highly relevant search results being assigned to a given topic may provide a higher ranking for the topic. The length e.g., number of words, of each topic may further be used to rank the topics. Para 89 and figures 8-9, teach that at block 904, one or more words and/or phrases around the partial topic identifier word are extracted. The frequency of each extracted word and/or phrase is counted, as shown at block 906. The location of each extracted word and/or phrase with respect to the partial topic identifier word is tracked and counted. In particular, a word or phrase may appear before or after the partial topic identifier word. The system may separately track how many times each word and/or phrase appears before the partial topic identifier word and how many times each word and/or phrase appears after the partial topic identifier word.

Ekambaram (U.S. Patent # 10713485 B2) in col 8, lines 1-25, figure 1 and claim 14, teaches storing context information where the score of the context information exceeds a threshold value.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claim, namely a method implemented in a personal computing device by a processor executing 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.


CONCLUSION

7.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Kadiyala (U.S. Patent Application Publication # 2018/0032585 A1), Hampson (U.S. Patent Application Publication # 2018/0032499 A1), Wilden (U.S. Patent # 9277365 B1), Lloyd (U.S. Patent Application Publication # 2015/0269938 A1), Wang (U.S. Patent Application Publication # 2014/0380420 A1), Rapaport (U.S. Patent Application Publication # 20120290950 A1). These references are also included in the PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)